2013 UT App 78
_________________________________________________________

               THE UTAH COURT OF APPEALS


         RICHARD N. RAPOPORT AND JEAN A. RAPOPORT,

                     Plaintiffs and Appellants,

                                 v.

     FOUR LAKES VILLAGE HOMEOWNERS ASSOCIATION, INC.,

                     Defendant and Appellee.


                    Memorandum Decision
                      No. 20110801‐CA
                     Filed March 28, 2013

           Third District, Silver Summit Department
                 The Honorable Keith A. Kelly
                         No. 090501020

            Richard N. Rapoport, Appellant Pro Se
         Matthew B. Hutchinson, Attorney for Appellee

 JUDGE STEPHEN L. ROTH authored this Memorandum Decision,
               in which JUDGES JAMES Z. DAVIS
            and CAROLYN B. MCHUGH concurred.


ROTH, Judge:

¶1     Plaintiffs Richard N. Rapoport and Jean A. Rapoport appeal
from the district court’s decision to uphold Defendant Four Lakes
Village Homeowners Association, Inc.’s (the HOA) denial of the
Rapoports’ request to install and use certain lighting fixtures in
common areas of the condominium complex where the Rapoports
own a condominium unit. We affirm in part and reverse and
remand in part.
             Rapoport v. Four Lake Village Homeowners


 I. The District Court Improperly Decided Issues Not Raised by
      the Pleadings and Not Tried by the Parties’ Consent.

¶2     The Rapoports first argue that, in deciding their claim for
declaratory relief, the district court improperly decided factual
issues that were neither raised by the pleadings nor tried by the
parties’ consent and made the same error in entering postjudgment
findings and conclusions.

¶3      The Rapoports’ original application to the HOA requested
that they be allowed to install several different lighting fixtures in
common areas of the condominium complex, including spotlights
that illuminated aspen trees in a common area just behind their
unit (the aspen spotlights), as well as other spotlights and tiki lights
affixed to and illuminating a limited common area including their
rear patio. After much review, the HOA ultimately denied their
request. The Rapoports then brought a claim for declaratory relief
against the HOA. The district court ruled in favor of the HOA, and
the court included in the scope of its decision all of the lighting
fixtures that had been the subject of the HOA’s decision. The
Rapoports objected, asserting that their claim for declaratory relief
had been limited to the aspen spotlights and that the HOA’s
decision regarding the other spotlights and the tiki lights had not
been raised by the pleadings or tried by the parties’ consent. Based
on its review of the pleadings and the evidence at trial, the district
court concluded that the tiki lights and other spotlights were
appropriately within the scope of its decision. The court reasoned
that in the complaint and at trial the primary issue raised by the
Rapoports was the propriety of the HOA’s decision to deny their
request to install lighting fixtures, a decision that generally
implicated and extended to all of the lighting fixtures. On review,
however, we conclude that only the issue involving the aspen
spotlights was pleaded and tried.

¶4      The complaint describes the aspen spotlights as the factual
basis for the Rapaports’ claim: “[The Rapoports] have installed two
low voltage spot lights (the ‘Lights’) on the rear exterior wall of the




20110801‐CA                        2                  2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


Unit over the deck. When lighted the Lights illuminate two [aspen]
trees in the Common Area to the rear of the Unit . . . .” In
explaining the facts underlying the Rapoports’ claim, the complaint
then repeatedly refers to “the Lights,” which is the designated
reference for the aspen spotlights. None of the other lighting
fixtures are ever specifically mentioned or described in the
complaint.

¶5     The HOA asserts, however, that the complaint is broad
enough to encompass all of the lighting fixtures that were within
the scope of its original decision. It points out that the complaint
reads, “A controversy exist[s] between [the Rapoports] and [the
HOA] regarding the interpretation of the CC&Rs and the right of
[the Rapoports] to continue to maintain and use the Lighting. [The
Rapoports] contend that they are entitled to use and maintain the
Lighting in accordance with the CC&Rs.” The Rapoports then
request generally that the district court review the HOA’s decision
and “enter a declaratory judgment declaring that [the Rapoports]
have the right to maintain and use the Lighting.” The HOA
concludes that because its decision encompassed all of the lighting
fixtures, the Rapoports’ request that the district court review the
basis for its decision naturally extends to all the lighting fixtures.

¶6      The rules applicable to the construction of pleadings do not
support the HOA’s contention. “Specific averments in pleading[s]
are usually given precedence over general ones regarding the same
matter.” Lord v. Shaw, 665 P.2d 1288, 1289 (Utah 1983). “The specific
averments are deemed to supplant, limit and control the general
allegations.” Id. The Rapaports’ complaint specifically identifies
only the aspen spotlights, designated as “the Lights,” and neither
mentions nor describes the other spotlights or the tiki lights. On a
few occasions the complaint also refers to “the Lighting,” which is
never specifically defined. Although this term could be a reference
to all of the lighting fixtures, considering the complaint as a whole,
there is no reasonable basis to conclude that it is meant to expand
the factual scope of the complaint to the other lighting fixtures that
are never specifically mentioned. Rather, it seems more likely that




20110801‐CA                       3                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


the term is simply used as an alternate reference to the aspen
spotlights. We therefore conclude that the “specific averments”
regarding the aspen spotlights “supplant, limit and control the
more general allegations” referring to the HOA’s decision.1 See id.
Reading the Rapoport’s complaint in this way, we conclude that it
is limited to the aspen spotlights.

¶7      We further conclude that the scope of the Rapaports’ claim
was not expanded at trial by the parties’ express or implied
consent. Rule 15 of the Utah Rules of Civil Procedure provides that
“[w]hen issues not raised by the pleading are tried by express or
implied consent of the parties, they shall be treated in all respects
as if they had been raised in the pleadings.” Utah R. Civ. P. 15(b).
“Under rule 15 . . . , a trial court may infer an amendment to the
pleadings if the issue is tried by the [p]arties’ express or implied
consent.” Lee v. Sanders, 2002 UT App 281, ¶ 7, 55 P.3d 1127.
“Implied consent to try an issue may be found . . . where evidence
is introduced without objection, [and] where it appear[s] that the
parties understood the evidence [was] to be aimed at the
unpleaded issue.” Id. ¶ 10 (alterations in original) (citation and
internal quotation marks omitted). On the other hand, “[a] trial
court may not base its decision [to infer an amendment to the
pleadings] on an issue that was tried inadvertently.” Id. (citation
and internal quotation marks omitted).

             A trial court’s application of rule 15(b) is a
       legal question that we review for correctness.
       However, because the trial court’s determination of
       whether the issues were tried with all parties’


       1
        Indeed, both parties originally interpreted the scope of
the complaint in this way, as is demonstrated by a discussion
among the parties and the district court when the Rapoports
moved to amend the complaint to include as part of their claim
for declaratory relief the HOA’s decision on the other spotlights.
See infra ¶¶ 8‐9.




20110801‐CA                      4                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


       implied consent is highly fact intensive, we grant the
       trial court a fairly broad measure of discretion in
       making that determination under a given set of facts.

Berg v. Berg, 2012 UT App 142, ¶ 4, 278 P.3d 1071 (mem.) (citations
and internal quotation marks omitted).

¶8     At a hearing three weeks before trial, the Rapoports moved
to amend their complaint to include the HOA’s decision on the
other spotlights as part of their claim for declaratory relief.2 The
HOA opposed the motion, and at one point during the hearing it
argued that “the only lights . . . in this case are the [aspen]
spotlights and that’s because those are the only spotlights that [the
Rapoports] made reference to in their complaint.” The district court
denied the Rapoports’ motion, explaining that the issues tried
would be limited to the issues raised by the pleadings.

¶9   Before opening statements on the first day of trial, the
Rapoports again addressed their motion to amend the pleadings.

       MR. RAPOPORT: Your Honor, at the hearing on the
       motion for summary judgment we had a discussion
       of what the issues would be at the trial and your
       Honor stated that they would be strictly limited to
       the pleadings unless the parties agreed to include
       additional issues. We did not so agree so it’s my
       understanding that we were only going to deal with
       the complaint and the answer.

               The complaint is a complaint for declaratory
       relief in which we allege that under the declaration
       [we] are authorized to use what I call the spotlights
       to light the trees behind [the] unit. And . . . that’s


       2
      In moving to amend the pleadings, the Rapoports made
no mention of the tiki lights.




20110801‐CA                      5                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


       been denied by the [HOA] and those are the issues
       before the Court.

       THE COURT: So from your perspective the only
       issue is the use of the spotlights to light the trees?

       MR. RAPOPORT: To light the trees.

       THE COURT: Okay.

The HOA did not challenge the Rapoports’ characterization of the
issue that would be tried.3

¶10 During the trial, the tiki lights and other spotlights were
mentioned on occasion, but it appears that these lighting fixtures
were mentioned to give context to the events that underlie this
lawsuit.4 Rather, the aspen spotlights were the focus of the trial,
including the parties’ opening and closing statements. Thus, even
with the deference that is accorded to the district court on such
matters, given the parties’ and the court’s statements at the pretrial
hearing and at the commencement of trial as well as the focus on
the aspen spotlights at trial, we conclude that the HOA’s decision




       3
        The HOA argues that the district court was simply ac‐
knowledging rather than agreeing with the Rapoports’ position.
But viewing this discussion in full and in the context of the
court’s statements and the HOA’s argument at the previous
hearing, we cannot agree with the HOA’s characterization.
       4
        While the HOA argues that issues relating to the tiki
lights and other spotlights were actually tried, it does not
provide any citations to the trial transcript to show exactly
where and how those issues were tried. Rather, the HOA directs
us only to the dialogue among the parties and the district court
that we have described above. See supra ¶¶ 8‐9.




20110801‐CA                       6                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


as it extended to the tiki lights and the other spotlights was not
tried by the express or implied consent of the parties.

¶11 We therefore conclude that issues concerning the tiki lights
and other spotlights were neither pleaded in the complaint nor
tried by the parties’ consent. Accordingly, we reverse the district
court’s decision to the extent that it concluded otherwise and
decided those issues and remand for appropriate modification of
the judgment.

II. The District Court Appropriately Upheld the HOA’s Decision
To Deny the Rapoports’ Request To Install the Aspen Spotlights.

¶12 The Rapoports argue that the district court erred in
upholding the HOA’s decision to deny their request to install and
use the aspen spotlights. In addressing this issue, the Rapoports
rely primarily on the Declaration of Covenants, Conditions and
Restrictions (the Declaration), which sets forth the rights and duties
of both the HOA and the owners of units in this condominium
complex.5

¶13 As we have explained, the Rapoports installed spotlights
that illuminated two aspen trees in a common area of the
condominium complex directly behind their unit and then
requested approval from the HOA for the use and installation of
the aspen spotlights.6 The HOA ultimately denied the Rapoports’


       5
        In deciding this issue, the district court made several
factual findings that the Rapoports have not challenged on
appeal. Consequently, we recite the facts as the court found
them.
       6
        The Rapoports requested approval from the HOA only
after installing the spotlights, which was contrary to a
requirement in the Declaration that an owner of a condominium
unit must obtain prior written consent of the HOA before
                                                      (continued...)



20110801‐CA                       7                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


request because they failed to obtain approval for the installation
and use of the aspen spotlights from one of their neighbors.7 The
Rapoports now challenge the HOA’s decision, arguing that “[t]here
is no provision of the Declaration, nor any provision in the rules
adopted by the [HOA] which would require an owner to obtain the
approval of a neighbor in order to exercise his or her rights [to use
the common areas] under the Declaration.” They further argue that
“[r]equiring [the] approval of neighbors . . . is clearly arbitrary
since the approval of a neighbor is not subject to any standard.”
Stated differently, the Rapoports’ arguments are essentially that
requiring neighbor approval is not consistent with the Delcaration
and that a neighbor approval requirement is arbitrary, in any
event, because there is no standard to guide or constrain its
application.

¶14 The Declaration states in section 3.05 that “[e]xcept as
otherwise provided in this declaration, any Owner shall be entitled
to nonexclusive use of the Common Areas . . . in any manner that
does not hinder or encroach upon the rights of other Owners and
is not contrary to any rules or regulations promulgated by the
[HOA].”8 Based on this language, there are potentially two bases



       6
      (...continued)
making additions or alterations to any common area or limited
common area.
       7
        In the district court and on appeal, the HOA presented
several other bases for its decision denying the Rapoports’
request to install the aspen spotlights. However, as this appears
to be the primary basis for the HOA’s denial of the Rapoports’
request and we affirm the district court’s decision on these
grounds, it is unnecessary for us to reach the other bases raised
by the HOA.
       8
        According to the Rapoports, the aspen spotlights were
actually installed in a limited common area but cast light into
                                                     (continued...)



20110801‐CA                      8                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


on which the HOA might deny the Rapoports’ request to install
and use the spotlights under the Declaration: (1) the use is contrary
to some rule or regulation promulgated by the HOA or (2) the use
hinders or encroaches upon the rights of other owners to use and
enjoy the common areas.

¶15 The Rapoports’ argument focuses to a significant extent on
the absence of rules or regulations applicable to the installation and
use of lighting fixtures in common areas. Under the Declaration,
the HOA is granted authority to “make reasonable rules and
regulations governing . . . the [c]ommon [a]reas . . . , which rules
and regulations shall be consistent with the rights and duties
established in th[e] Declaration.” According to the Rapoports,
when they installed the spotlights there was no existing rule or
regulation that specifically addressed common area lighting
restrictions or requirements and none have been adopted since.
Rather, the HOA has adopted what it describes as the lighting
guidelines.9 And the HOA agrees with the Rapoports that the
lighting guidelines are not rules or regulations but are instead
guidelines established for the purpose of providing some
consistent standard for the HOA to follow in reviewing requests


       8
        (...continued)
and illuminated aspen trees in a common area. But despite this
potential distinction between the location where the spotlights
are actually installed and where the spotlights cast light, the
parties’ arguments are limited to the portions of the Declaration
that address common areas.
       9
         The lighting guidelines were adopted after the Rapoports
had installed the aspen spotlights and after they had submitted a
request to the HOA for approval of the spotlights. However, the
parties agree that the lighting guidelines were not adopted
specifically because of the Rapoports’ spotlights. Rather, the
HOA had been in the process of drafting the lighting guidelines,
and the timing of the Rapoports’ request and the implementation
of the lighting guidelines was simply coincidental.



20110801‐CA                       9                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


that relate to the installation and use of exterior lighting fixtures.
The parties never address the weight or authority that the lighting
guidelines should be afforded. So although we do not treat the
lighting guidelines as rules or regulations per se, they are
nonetheless relevant to this analysis because the HOA relied on
them to guide its application of the Declaration to the Rapoports’
request.

¶16 We first address the Rapoports’ argument that there is no
provision in the Declaration that would require them to obtain a
neighbor’s approval to install and use lighting fixtures in a
common area. In making this argument, the Rapoports focus on the
portion of section 3.05 of the Declaration that provides that an
owner cannot use a common area in “any manner . . . [that is]
contrary to any rules or regulations promulgated by the [HOA],”
contending that in the absence of such rules and regulations there
is no reasonable basis for the HOA to have denied their application.
The Rapoports ignore, however, the portion of section 3.05 that
provides that an owner may not use a common area in a manner
that “hinder[s] or encroach[es] upon the rights of other Owners.”
While this language does not explicitly establish a requirement to
seek out neighbor approval, it does seem to support the
requirement of the HOA’s lighting guidelines, which provides,
among other things, that “[a]s in all other exterior changes, the
approval of adjacent neighbors must be obtained” before an owner
may install and use lighting fixtures in common areas. This
neighbor approval provision of the lighting guidelines seems to be
a reasonable adaptation of the Declaration’s requirement that one
owner’s use of a common area not hinder or encroach another
owner’s use and enjoyment of the common area, because it
establishes that a legitimate consideration for the HOA to take into
account in deciding whether to allow a proposed use is how that
use may affect a neighbor’s use and enjoyment of the common
area. And requiring a neighbor’s input regarding a proposed use
is a simple way to explore whether that use may “hinder or
encroach upon the rights of” a neighbor to use and enjoy the
common area. Thus, it is not unreasonable for the HOA to employ




20110801‐CA                      10                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


a lighting guideline that requires “the approval of adjacent
neighbors” for proposed lighting fixtures that will affect a common
area of the development, because such an approach is reasonably
consistent with section 3.05 of the Declaration and is reasonably
aimed at enforcing its explicit purpose of protecting the rights of all
unit owners to use and enjoy common areas of the condominium
development.

¶17 We next address the Rapoports’ concern that “[r]equiring
[the] approval of neighbors . . . is clearly arbitrary since the
approval of a neighbor is not subject to any standard.” We do not
disagree with the Rapoports that it is possible that a neighbor’s
decision to withhold approval may be unreasonable or for an
improper purpose. But such a concern does not seem to be
implicated in this case. In rendering its decision, the district court
found that the HOA “has consistently considered the input of
neighbors when an owner seeks to obtain [its] prior written consent
to any additions or alterations to the exterior of” a unit, and that
“[w]hen weighing the input of neighbors, the [HOA] considers
whether neighbor complaints are irrational or motivated by an
improper motive such as spite or retaliation.” And the court further
found that “[i]n the course of making the[] decisions being
reviewed . . . in this case, the [HOA] considered whether [the
Rapoports’ neighbor’s] complaints about the . . . lights were
irrational or motivated by an improper motive such as spite or
retaliation and reasonably concluded that they were not.” Based on
the court’s unchallenged findings in this regard, the HOA has
consistently interpreted the requirement for neighbor approval to
mean that such approval cannot be arbitrarily or unreasonably
withheld. And more importantly, the district court found that the
HOA actually considered the reasonableness of the neighbor’s
decision to withhold her approval here. We therefore cannot
conclude that the HOA’s decision to deny the Rapoports’ request




20110801‐CA                       11                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


based on the neighbor’s disapproval was unreasonable or
arbitrary.10

¶18 Therefore, because the neighbor approval requirement in the
lighting guidelines is reasonably derived from section 3.05 of the
Declaration, and because a reasonableness constraint is imported
into the neighbor approval requirement to ensure that a neighbor’s
decision to grant or withhold approval is not arbitrary, we affirm
the district court’s decision to uphold the HOA’s denial of the
Rapoports’ request to install and use the aspen spotlights.

  III. The District Court Appropriately Declined to Receive into
         Evidence a Photograph Offered by the Rapoports.

¶19 The Rapoports next argue that the district court abused its
discretion when it sustained the HOA’s objection to a photograph
they offered into evidence.11 See generally Chen v. Stewart, 2005 UT
68, ¶ 27, 123 P.3d 416 (“A [district] court has broad discretion to
admit or exclude evidence and its determination typically will only
be disturbed if it constitutes an abuse of discretion.” (alteration in
original) (citation and internal quotation marks omitted)).




       10
         The district court’s findings are supported by testimony
given at trial that detailed the HOA’s decision‐making process in
general as well as its particular review of and decision on the
Rapoports’ request. The district court also heard testimony from
the neighbor who had objected to the Rapoports’ lighting
fixtures.
       11
          In their opening brief, the Rapoports argued that the
district court abused its discretion in declining to admit three
photographs into evidence: Exhibits 7, 18, and 19. However, in
their reply brief, the Rapoports abandoned their arguments as to
Exhibits 18 and 19, so we address only the photograph that was
offered as Exhibit 7.



20110801‐CA                      12                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


¶20 According to the Rapoports, this photograph would have
shown that, when sitting in her living room, one of their neighbors
would not have been able to see the light cast on the aspen trees by
the spotlights because of a “large evergreen to the rear of the
[neighbor’s] unit.” The HOA objected on the basis that it appeared
that the photograph, which was taken at night, may have been
taken with a flash, which would have distorted the actual visual
effects of the light from the spotlights. The district court sustained
the objection. The Rapoports do not address the district court’s
basis for declining to admit the photograph into evidence. As a
consequence, because the HOA’s objection seems to have raised a
legitimate concern about the adequacy of the evidentiary
foundation to support the photograph’s admission, the decision to
exclude it appears to be well within the district court’s discretion.
See Utah R. Evid. 901(a) (“To satisfy the requirement of
authenticating or identifying an item of evidence, the proponent
must produce evidence sufficient to support a finding that the item
is what the proponent claims it is.”).

                         IV. Attorney Fees

¶21 The Rapoports challenge the district court’s decision to
award the HOA attorney fees under the Declaration on the basis
that the Declaration’s attorney fees provision does not allow
attorney fees for defending against a unit owner’s claim but only
for successfully litigating an affirmative claim.

¶22 “[A]ttorney fees are awarded only if authorized by statute
or contract.” Chase v. Scott, 2001 UT App 404, ¶ 12, 38 P.3d 1001
(citation and internal quotation marks omitted). “If provided for by
contract, attorney fees are awarded in accordance with the terms of
that contract.” Id. (citation and internal quotation marks omitted).
Section 7.05 of the Declaration provides,

       The [HOA] may take judicial action against any
       Owner to enforce compliance with such rules and
       regulations or other obligations of Owners arising




20110801‐CA                      13                 2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


       hereunder, or to obtain damages for noncompliance
       therewith, as permitted by law. In the event of such
       judicial action, the [HOA] shall be entitled to recover
       its costs, including reasonable attorney[] fees, from
       the offending Owner.

¶23 The Rapoports filed a claim for declaratory relief seeking to
overturn the HOA’s decision to deny the Rapoports’ request to
install the aspen spotlights. The HOA answered the complaint but
did not file a counterclaim. According to the Rapoports, by
providing for an award of attorney fees “[i]n the event of . . .
judicial action,” the Declaration permits the HOA to recover fees
only if it affirmatively asserts a claim against an owner and not for
simply defending itself against an owner’s claim. Similarly, the
Rapoports assert that the HOA’s opposition to a postjudgment
motion does not entitle them to an award of attorney fees under the
Declaration because simply opposing a motion does not constitute
“judicial action” under the Declaration.

¶24 The Declaration limits the award of attorney fees to the
HOA to circumstances where it “take[s] judicial action against any
Owner to enforce compliance” with applicable rules, regulations,
or other obligations. The Rapoports’ interpretation of the phrase
“judicial action” is too narrow. Rather, we agree with the HOA and
the district court that the phrase “judicial action” is broad enough
to encompass both the assertion of and the defense against a claim.
And further, the judicial action taken here by the HOA in
defending against the Rapoports’ claim for declaratory relief was
to “enforce compliance” with its interpretation of the Declaration
as expressed in its decision to deny the Rapoports’ lighting request.
See, e.g., id. ¶ 17 (concluding that defending against a suit to rescind
a contract is an action to enforce the contract, under the contract’s
attorney fees provision). A successful defense in such
circumstances falls as readily within the scope of “judicial action”
to “enforce compliance” with the Declaration as would an
affirmative claim by the HOA. To conclude otherwise would
elevate form over substance. Accordingly, we conclude that the




20110801‐CA                       14                  2013 UT App 78
             Rapoport v. Four Lake Village Homeowners


district court did not err in awarding attorney fees to the HOA both
for its successful defense against the Rapaports’ attempt to
overturn the HOA’s decision and the HOA’s successful opposition
to the Rapaports’ postjudgment motion.

¶25 In addition, the HOA requests attorney fees on appeal
because it was awarded attorney fees below under the Declaration.
We grant the HOA’s request for an award of reasonable attorney
fees and remand to the district court for calculation. See generally
Valcarce v. Fitzgerald, 961 P.2d 305, 319 (Utah 1998) (“[W]hen a party
who received attorney fees below prevails on appeal, the party is
also entitled to fees reasonably incurred on appeal.” (citation and
internal quotation marks omitted)). In calculating the HOA’s
attorney fees, however, the district court must take into account the
fact that the Rapoports were not totally unsuccessful in their
appeal, as they prevailed in arguing that the district court
inappropriately decided issues neither raised by the pleadings nor
tried by the parties’ consent. With this in mind, we also direct the
district court to reassess its prior awards of attorney fees to the
HOA to the extent that our decision on this issue makes
reconsideration of the amount of that award appropriate.

                           V. Conclusion

¶26 We conclude that the district court decided issues neither
raised by the pleadings nor tried by the parties’ consent when it
extended its decision to the other spotlights and tiki lights. Rather,
the only issue actually pleaded and tried was the HOA’s decision
regarding the aspen spotlights. Nonetheless, we agree with the
district court in upholding the HOA’s decision to deny the
Rapoports’ request to install the aspen spotlights. Further, we
conclude that the district court was within its discretion in
sustaining the HOA’s objection to one of the photographs the
Rapoports offered into evidence. And we also conclude that the
district court appropriately awarded the HOA attorney fees under
the Declaration.




20110801‐CA                      15                 2013 UT App 78
           Rapoport v. Four Lake Village Homeowners


¶27 Accordingly, we affirm in part and reverse and remand in
part, as set forth above.




20110801‐CA                  16                2013 UT App 78